[Cite as State v. Johnson, 2014-Ohio-2015.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                 :      MEMORANDUM OPINION

                 Plaintiff-Appellee,           :
                                                      CASE NO. 2013-T-0121
        - vs -                                 :

FREDERICK D. JOHNSON,                          :

                 Defendant-Appellant.          :


Criminal Appeal from the Trumbull County Court of Common Pleas.
Case No. 2010 CR 00061.

Judgment: Appeal dismissed.


Dennis Watkins, Trumbull County Prosecutor, and LuWayne Annos, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481-1092 (For Plaintiff-Appellee).

Frederick D. Johnson, pro se, PID: A602989, Ross Correctional Institution, P.O. Box
7010, Chillicothe, OH 45601 (Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     This matter is before this court on the pro se motion of Frederick D.

Johnson for “leave of court pursuant to R.Civ.Proc. 6(B).”     In his motion, Johnson

requests this court to grant him leave to file a delayed appeal pursuant to App.R. 5(A).

Johnson filed this motion, along with a notice of appeal, on December 16, 2013. The

state of Ohio filed a response in opposition on December 19, 2013.
      {¶2}   Johnson was found guilty of a five-count indictment.          The indictment

charged Johnson with possession of cocaine with firearm and forfeiture specifications;

possession of heroin with firearm, forfeiture, and major drug offender specifications;

tampering with evidence; having weapons while under disability; and failure to comply

with the order or signal of a police officer. Johnson was sentenced to an aggregate

term of 32 years in prison. This court, in State v. Johnson, affirmed the judgment of the

trial court. 11th Dist. Trumbull No. 2011-T-0075, 2012-Ohio-3035. Thereafter, Johnson

filed a pro se “Petition to Have the Conviction Vacated Pursuant to R.C. 2945.75(A)(2),”

which was denied by the trial court on January 22, 2013. It is from this entry Johnson

now seeks leave to appeal; thus, it is untimely by nearly eleven months.

      {¶3}   App R. 5(A) provides, in relevant part and emphasis added:

             (1)(a) After the expiration of the thirty day period provided by
             App.R. 4(A) for the filing of a notice of appeal as of right, an appeal
             may be taken by a defendant with leave of the court to which the
             appeal is taken in * * * [c]riminal proceedings * * *.

             (2) A motion for leave to appeal shall be filed with the court of
             appeals and shall set forth the reasons for the failure of the
             appellant to perfect an appeal as of right. Concurrently with the
             filing of the motion, the movant shall file with the clerk of the trial
             court a notice of appeal in the form prescribed by App.R. 3 and
             shall file a copy of the notice of the appeal in the court of appeals.

      {¶4}   At the outset, we note Johnson has failed to comply with Loc.R. 3(D)(3)

which states the following: “The appellant shall attach to the Notice of Appeal, a copy of

the judgment entry or entries being appealed. Appellant’s failure to attach a copy of the

judgment entry or entries may result in the dismissal of the appeal sua sponte and

without notice.” Johnson did not attach a judgment entry to his notice of appeal or

otherwise provide a copy to this court.




                                            2
       {¶5}   Johnson cites to events beyond his control, “inter alia, lock downs due to

gang fighting and fog counts and the Library being closed due to no Librarian” for his

failure to perfect his appeal. However, given the length of time of nearly eleven months

that has passed from the time of the trial court’s January 22, 2013 judgment until the

filing of his motion for delayed appeal, it is evident that Johnson was not diligent in

taking the proper steps to protect his rights.

       {¶6}   As such, we find Johnson has neither satisfied the requirement of filing a

proper notice of appeal nor has he provided this court, as required by App.R. 5(A), with

reasons to adequately justify waiting nearly eleven months to initiate a direct appeal.

Johnson’s motion for leave to file a delayed appeal is hereby overruled.

       {¶7}   Appeal dismissed.



DIANE V. GRENDELL, J.,

THOMAS R. WRIGHT, J.,

concur.




                                                 3